TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00004-CV


Cheyenne Winters, Appellant

v.

Thomas Marshall Winters, Appellee




FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
NO. 07-02-5943, HONORABLE STEPHEN ELLIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
		 On January 5, 2009, appellant Cheyenne Winters filed her notice of appeal without
paying a filing fee.  On January 14, 2009, this Court received Winters's affidavit of indigence along
with a motion for leave to file the affidavit.  See Tex. R. App. P. 20.1(c)(3).  On February 5, 2009,
this Court received appellee Thomas Marshall Winters's contest to appellant's affidavit. 
See  Tex. R. App. P. 20.1(e). 
		We abate the appeal, and, pursuant to rule 20.1, refer this contest to the trial court for
an evidentiary hearing on appellant's claim of indigence.  See Tex. R. App. P. 20.1(h)(4).  The trial
court shall give the parties reasonable notice of the date on which the contest will be heard and shall
permit appellant to amend her affidavit of indigence any time before that date. 
See Higgins v. Randall County Sheriff's Office, 193 S.W.3d 898, 899 (Tex. 2006).
		A supplemental clerk's record containing the documents relating to the contest shall
be filed within 30 days from the date of this order.  The appeal will be reinstated when the record
on the contest is filed.

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Henson
Abated
Filed:   February 13, 2009